DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4 and 16-20 directed to non-elected Invention II and Species C without traverse.  Accordingly, claims 4 and 16-20 have been cancelled.
Allowable Subject Matter
Claims 1, 3, and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are considered to be represented by Yun et al. (US 2009/0260681), Yoon et al. (US 2011/0100459), and Adachi et al. (US 2016/0133779).
While Yun discloses many of the claimed features such as an emitter region having outer sidewalls laterally spaced inward from the ou ter sidewalls of the substrate , the reference does not teach nor render obvious the claimed feature in which the passivation layer is in a recess between a corresponding outer sidewall of the emitter region and a corresponding outer sidewall of the substrate. 
While Yoon discloses many of the claimed features, as set forth in the prior Office Action, the reference does not teach nor render obvious the claimed feature in which the passivation layer is in a recess between a corresponding outer sidewall of the emitter region and a corresponding outer sidewall of the substrate. 
While Adachi discloses many of the claimed features, as set forth in the prior Office Action, the reference does not teach nor render obvious the claimed feature in which the passivation layer is in a recess between a corresponding outer sidewall of the emitter region and a corresponding outer sidewall of the substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721